DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed January 14, 2021.  Claims 2-17 are pending, in which claims 15-17 have been newly added, and in which claims 3,4,6,10,12-14 are non-elected, with traverse.  Claim 1 was canceled. 
 
Election/Restrictions
 Applicant's election with traverse of Group I, Subgroup Ia, claims 2,5,7-9,11 in Paper dated August 18, 2020  is acknowledged.  The traversal dated August 18, 2020 is on the ground(s) that “…all claims of Group I and Group II are readable on a combination of FIG. 1C and FIG 3A…that the Groups are closely related and have a common utility.  Therefore, it is respectfully submitted that there is no serious burden…”.   In response, this is not found persuasive because these inventions are distinct for reasons and given example(s) as of record and for the reasons set forth by the Examiner, in which the fields of search are not co-extensive and separate examination would be required for these distinct inventions, and because Applicant did not distinctly and specifically point out the supposed errors of the given example in the restriction requirement.  Applicant’s traversal that all claims of Group I and Group II are readable on a combination of FIG. 1C and FIG 3A may simply point out that the specification, as originally filed, provides a support for all claims of Group I and Group II.   However, these inventions of Group I and Group II are still independent or distinct for reasons and given example(s) as of record even-though all claims of Group I and Group II are readable on a combination of FIG. 1C and FIG 3A.   
Applicant’s further traversal at 01/14/2021 remark page 10 that “…independent Claims 2 and 3 are directed to the same invention, through with different wording reciting the claimed invention…, the same color range is achievable”.  In response, this is not found persuasive because these inventions are distinct at least for the above reasons.  Moreover, as also admitted by Applicant that claim 2 is directed to the whole displayable color range of the claimed light emitting device; whereas, claim 3 is distinctly directed to a color of an individual light-emitting element.  Furthermore, Applicant also appears to allege that there is no distinction between the claims as traversal. Should applicant traverse on the ground that the inventions/species are not 

Claim Rejections - 35 USC § 112
Claims 2,5,7-9,11,15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original specification, such as in the Abstract, just provides the support for a first light-emitting element through a first color filter has, on chromaticity coordinates (x, y), a chromaticity x of greater than 0.680 and less than or equal to 0.720 and a chromaticity y of greater than or equal to 0.260 and less than or equal to 0.320.  Light obtained from a second light-emitting element through a second color filter has, on chromaticity coordinates (x, y), a10 chromaticity x of greater than or equal to 0.130 and less than or equal to 0.250 and a chromaticity y of greater than 0.710 and less than or equal to 0.810.  Light obtained from a third 
However, re base claims 2,15 and 16, the original specification however does not specifically provide a support for a wide range of chromaticity coordinates of the light emitting device, as recited in new claim 2, wherein the light-emitting device is capable of displaying, on CIE1931 chromaticity coordinates, colors with a chromaticity x of greater than 0.120 and less than or equal to 0.720 and a chromaticity y of greater than or equal to 0.020 and less than or equal to 0.810.
	(Dependent claims 5,7-9,11,17 are rejected as depending on rejected base claim) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
  Claims 2,5,7-9,11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (2012/0223346) taken with Ohsawa (8,789,968). 
Re-claim 2, Ohsawa ‘346 teaches (at Figs 1A-1B,7-12; para 30 to 237) a light-emitting device comprising: a plurality of substrates 100,128 (Fig 1A, para 40,62); a first light-emitting element 132a (para 40-46; Figs 1A-1B), a second light-emitting element 132b, and a third light-emitting element 132c between the plurality of substrates 100,128; and a plurality of color filters (134a,134b,134c; Fig 1B, para 79-88) overlapping with the first light-emitting element, the second light-emitting element, and the third light-emitting element, wherein the light-emitting 
Re-claim 2:  Ohsawa ‘346 lacks having a fourth light-emitting element. 

Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light emitting device of Ohsawa ‘346 by additionally employing the fourth light-emitting element, as taught by Ohsawa ‘968, in which the light-emitting element emits a white light.  This is at least because of the desirability to provide the light-emitting device having a tandem structure, in which the light emitting organic layer of the fourth emitting element also serves as an optical adjustment layer.
The subject matter as a whole would have been also obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to employ and select one of the color filters having a range of wavelength light transmittance which is within the portion of the prior art's range of light transmittance, such as taught by Ohsawa ‘346, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (2012/0223346) and Ohsawa (8,789,968), as applied to claims 2,5,7-9,11 above, and further of  Manabe (2009/0160758) and/or Winkler (2013/0193472).
 	The relied references of Ohsawa ‘346 and Ohsawa ‘968 teach the light-emitting device as applied to claims 2,5,7-9,11 above and fully repeated herein. 

	However,  Manabe teaches (at paragraphs 93,92-94; Figs 17,16; para 58-106) a light-emitting device, wherein at least one of the light-emitting elements is capable of displaying a color with the chromaticity x of 0.72 (para 93, Fig 17 for a CIE xy chromaticity diagram).  Winkler teaches a light-emitting device, wherein at least one of the light-emitting elements is capable of displaying a color with the chromaticity x of 0.720 (paragraph 90-92 for a CIE xy chromaticity). 
Therefore, the subject matter as a whole would have been also obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the light-emitting device of the relied references Ohsawa ‘346 and Ohsawa ‘968 by employing at least one of the first to fourth light-emitting elements being capable of displaying a color with the x chromaticity coordinates, but lacks reciting the chromaticity x of 0.720, as taught by Manabe and/or Winkler.  This is because of the desirability to obtain the light-emitting device having excellent color tones, because of the desirability to improve color production of the light-emitting device, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (2012/0223346) and Ohsawa (8,789,968), as applied to claims 2,5,7-9,11 above, and further of  Manabe (2009/0160758) and/or Winkler (2013/0193472), as applied to claim 15 above, and further of Radkov (2010/0177513), Weiss et al (2014/0009370), and Hsu (2010/0110690).
 	The relied references of Ohsawa ‘346, Ohsawa ‘968,  Manabe (2009/0160758), and Winkler teach the light-emitting device as applied to claims 2,5,7-9,11,15 above and fully repeated herein. 

	However, Radkov teaches a light-emitting device, wherein at least one of the light-emitting elements being is capable of displaying a color with the chromaticity y of 0.812 on a CIE 1931 chromaticity chart (paragraphs 52;51-53 Fig 6). Weiss teaches a light-emitting device, wherein at least one of the light-emitting elements being is capable of displaying a color with the chromaticity y of 0.81  (page 5, right column, TABLE 2-continued, for Limit curve G1 with y=0.81; and Fig 2 for a CIE xy chromaticity diagram).  Hsu teaches a light-emitting device, wherein at least one of the light-emitting elements being is capable of displaying a color with the chromaticity y from 0.595 to 0.85 on a CIE 1931 chromaticity chart (paragraphs 31,30; col 6, left column, lines 1-3).  
Therefore, the subject matter as a whole would have been also obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the light-emitting device of the relied references including Ohsawa ‘346 and Ohsawa ‘968 by employing at least one of the first to fourth light-emitting elements being capable of displaying a color with the chromaticity coordinate x of about 0.81, as taught by Weiss and Radkov, and by selecting to select a value of the chromaticity x of 0.810 in a known range of chromaticity y from 0.595 to 0.85, as taught by Hsu, by optimization for the best results.  This is because of the desirability to obtain the light-emitting device having higher color quality, because of the desirability to obtain the light-emitting device having a maximum brightness peak, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (2012/0223346) and Ohsawa (8,789,968), as applied to claims 2,5,7-9,11 above, and further of  Tao (2014/0055982) and/or Manabe (2009/0160758).
The relied references of Ohsawa ‘346 and Ohsawa ‘968 teach the light-emitting device as applied to claims 2,5,7-9,11 above and fully repeated herein. 
	Re-claim 17:  As applied previously, the relied references already teach at least one of the first to fourth light-emitting elements being capable of displaying a color with the x chromaticity coordinates, but lacks reciting the chromaticity x of 0.120.
	However, Tao teaches (at paragraph 99,13) a light-emitting device, wherein at least one of the light-emitting elements is capable of displaying a color with the chromaticity x of 0.120 (para 99, Fig 15 for a CIE 1931 xy chromaticity diagram showing a simple quadrilateral 1410 with vertices x of 0.120).  Manabe teaches (at paragraphs 93,92-94; Figs 17,16; para 58-106) a light-emitting device, wherein at least one of the light-emitting elements is capable of displaying a color with the chromaticity x of 0.12 (para 93, Fig 17 for a CIE xy chromaticity diagram). 
 Therefore, the subject matter as a whole would have been also obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the light-emitting device of the relied references Ohsawa ‘346 and Ohsawa ‘968 by employing at least one of the first to fourth light-emitting elements being capable of displaying a color with the x chromaticity coordinates, but lacks reciting the chromaticity x of 0.120, as taught by Tao and/or Manabe.  This is because of the desirability to obtain the light-emitting device having excellent color tones, and because of the desirability to achieve the light-emitting device having a high brightness, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 
 Claims 2,5,7-9,11,15-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-18 of U.S. Patent No. 10,573,693 taken with Ohsawa (8,789,968). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims 6-18 substantially recite every limitations of the present claims, wherein the patent base claims 1 and 9 substantially recite a light-emitting device as recited in application base claim 2 comprising: a substrate, a first light-emitting element, a second light-emitting element, a third light-emitting element, and a fourth light emitting element on the substrate; and a plurality of color filters between the substrate and the elements as overlapping with the first light-emitting element, the second light-emitting element, and the third light-emitting element, wherein the light-emitting device is capable of displaying, on CIE1931 
Re application claim 2: the patent base claims 1 and 9 recites a substrate while application claim 2 recites a plurality of substrates.  
However, Ohsawa teaches (at Figs 2-4B; col 14, line 53 to col 19 ) the first, second, third and fourth light emitting elements between the plurality of substrates 300,360 (Figs 4B,2; col 19, lines 25-38).  Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light emitting device of the patent claims 1 and 9 by having the light-emitting elements between the plurality of substrates, as taught by Ohsawa.  This is at least because of the desirability to provide the support for the light emitting elements and to seal the light emitting elements.


 Claims 2,5,7-9,11,15-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-18 of U.S. Patent No. 9,905,617 taken with Ohsawa (8,789,968). 

Re application claim 2: the patent base claims 6 and 12 do not recite a plurality of substrates and a fourth light-emitting element. 
However, Ohsawa teaches (at Figs 2-4B; col 14, line 53 to col 19) the first, second, third and fourth light emitting elements between the plurality of substrates 300,360 (Figs 4B,2; col 19, lines 25-38); wherein the light emitting device further comprises a fourth light-emitting element (Figs 4B,2).
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light emitting device of the patent claims 6 and 12 by employing the fourth light-emitting element and 
and  because of the desirability to provide the support for the light emitting elements and to seal the light emitting elements.


 Claims 2,5,7-9,11,15-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-13 of U.S. Patent No. 10,199,436 taken with Ohsawa (8,789,968). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims 1-13 substantially recite every limitations of the present claims, wherein the patent base claims 1 and 6 substantially recite a light-emitting device as recited in application base claims 2 and 10 comprising: a first light-emitting element, a second light-emitting element, a third light-emitting element, and a fourth light emitting element on the substrate; and a plurality of color filters between the substrate and the elements as overlapping with the first light-emitting element, the second light-emitting element, and the third light-emitting element, wherein the light-emitting device is capable of displaying, on CIE1931 chromaticity coordinates, colors with a chromaticity x of greater than 0.120 and less than or equal to 0.720 and a chromaticity y of greater than or equal to 0.020 and less than or equal to 0.810, inherently due to light emitted from the first light-emitting element has, on CIE1931 chromaticity coordinates, a chromaticity x of greater than 0.680 and less than or equal to 0.720 and a chromaticity y of greater than or equal to 0.260 and less than or equal to 0.320, wherein light emitted from the second light-emitting element has, on the CIE1931 chromaticity coordinates, a chromaticity x of greater than or equal to 0.130 and less than or equal to 0.250 and a chromaticity y of greater than 0.710 and less than or equal to 0.810, and wherein light emitted from the third light-emitting element has, on the CIE1931 chromaticity coordinates, a chromaticity x of greater than or equal to 0.120 and less than or equal to 0.170 and a chromaticity y of greater than or equal to 0.020 and less than 0.060; and the Patent claim 6 recites the light-emitting elements emit white light.  Re-claims 15-17, as similarly applied to 
Re application claim 2: the patent base claims 1 and 6 do not recite a plurality of substrates and a fourth light-emitting element. 
However, Ohsawa teaches (at Figs 2-4B; col 14, line 53 to col 19) the first, second, third and fourth light emitting elements between the plurality of substrates 300,360 (Figs 4B,2; col 19, lines 25-38); wherein the light emitting device further comprises a fourth light-emitting element (Fig 4B,2). 
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light emitting device of the patent claims 1 and 6 by employing the fourth light-emitting element and providing the light-emitting elements between the plurality of substrates, as taught by Ohsawa, in which each of the light-emitting elements emits a white light.  This is at least because of the desirability to provide the light-emitting device having a tandem structure, in which the light emitting organic layer of the fourth emitting element also serves as an optical adjustment layer, 
and  because of the desirability to provide the support for the light emitting elements and to seal the light emitting elements.


 Claims 2,5,7-9,11,15-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-20 of U.S. Patent No. 10,622,334 taken with Ohsawa (8,789,968)
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘334 patent claims 1-20  substantially recite every limitations of the present claims, wherein the patent base claim 11 substantially recites a light-emitting device as recited in application base claim 2 comprising: a first light-emitting element, a second light-emitting element, a third light-emitting element, and a fourth light emitting element on the substrate; and a plurality of color filters between the substrate and the elements as overlapping with the first light-emitting element, the second light-emitting element, and the third light-emitting element, wherein the light-emitting device is capable of displaying, on CIE1931 chromaticity coordinates, colors with a chromaticity x of greater than 0.120 and less than or 
Re application claim 2: the patent base claim 11 does not recite a plurality of substrates and a fourth light-emitting element. 
However, Ohsawa teaches (at Figs 2-4B; col 14, line 53 to col 19) the first, second, third and fourth light emitting elements between the plurality of substrates 300,360 (Figs 4B,2; col 19, lines 25-38); wherein the light emitting device further comprises a fourth light-emitting element. 
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light emitting device of the patent claim 11 by employing the fourth light-emitting element and providing the light-emitting elements between the plurality of substrates, as taught by Ohsawa, in which each of the light-emitting elements emits a white light.  This is at least because of the desirability to provide the light-emitting device having a tandem structure, in which the light emitting organic layer of the fourth emitting element also serves as an optical adjustment layer, 
and  because of the desirability to provide the support for the light emitting elements and to seal the light emitting elements.

Claims 2,5,7-9,11,15-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-27 of U.S. Patent No. 10,332,859 taken with Ohsawa (8,789,968). 

Re application claim 2: the patent base claim 12 does not recite a plurality of substrates and a fourth light-emitting element. 
However, Ohsawa teaches (at Figs 2-4B; col 14, line 53 to col 19) the first, second, third and fourth light emitting elements between the plurality of substrates 300,360 (Figs 4B,2; col 19, lines 25-38); wherein the light emitting device further comprises a fourth light-emitting element. 
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light emitting device of the patent claim 12 by employing the fourth light-emitting element and providing the light-emitting elements between the plurality of substrates, as taught by Ohsawa, in which each 
and  because of the desirability to provide the support for the light emitting elements and to seal the light emitting elements.



	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Response to Amendment  
Applicant's Amendment filed January 14, 2021 and remarks thereof with respect to claims 2,5,7-9,11 and new claims 15-17 have been considered but they are found not persuasive, and in moot in view of the new ground(s) of rejection.


Regarding 35 USC 112 rejection:   
Re-base claims 2, 15 and 16:  Nowhere in the original specification specifically provides a support for a wide range of chromaticity coordinates of the light emitting device, wherein the light-emitting device is capable of displaying, on CIE1931 chromaticity coordinates, colors with a chromaticity x of greater than 0.120 and less than or equal to 0.720 and a chromaticity y of greater than or equal to 0.020 and less than or equal to 0.810, as recited in claims 2, 15 and 16.
	Applicant remarked (at 01/14/2021 remark page 11-12) that 
…the above range recited in Claim 2 is directed to the range of colors covered by the entire or whole light-emitting device of Claim 2 (i.e. the first-third light-emitting elements).  Therefore, the wider range recited in Claim 2 reflect the combination of these three light-emitting elements.  Hence, the final device (which is the claimed light-emitting device of Claim 2) is capable of displaying chromaticity coordinates in the above claimed range and therefore, recites the lower and upper limits of the displayable colors that the device is capable of achieving. This is clearly supported by, for example, FIG. 1C and the corresponding text in the specification of the present application…

In response, this is noted and found unconvincing.  Applicant apparently argued that a wider range of the light-emitting device, as claimed in claims 2, 15 and 16, can be achievable by simply pick and choose any lower limit of a chromaticity x (e.g. 0.120, as mentioned in the present specification) from one of the three light-emitting elements, and any upper limit of a chromaticity x (e.g. 0.720, as mentioned in the present specification) from another one of the three light-emitting elements, and then come up to a conclusion that the light-emitting device is capable of displaying colors with a chromaticity x of greater than 0.120 and less than or equal to 0.720.   By the same token, as apparently also argued by Applicant that a wider range of the light-emitting device, as claimed in claims 2, 15 and 16, can be achievable by simply pick and choose any lower limit of a chromaticity y (e.g. 0.020, as mentioned in the present specification) from one of the three light-emitting elements, and an upper limit of a chromaticity y (e.g. 0.810) from another one of the three light-emitting elements, and then come up to a conclusion that the light-emitting device is capable of displaying colors with a chromaticity y of greater than or equal 0.020 and less than or equal to 0.810. 
	However, contrary to Applicant’s remarks, nowhere in Figure 1C and the present specification provide the specific limitations as recited in claims 2, 15 and 16 for a wide range of chromaticity coordinates of the light emitting device, and nowhere in the original specification provide the support for wherein the light-emitting device is capable of displaying, on CIE1931 chromaticity coordinates, colors with a chromaticity x of greater than 0.120 and less than or equal to 0.720 and a chromaticity y of greater than or equal to 0.020 and less than or equal to 0.810, as recited in claims 2, 15 and 16.
Applicant apparently argued that one of ordinary skill in the art would be able to achieve any wider color range of light-emitting device by simply pick, choose and mix any chromaticity x and any chromaticity y of any of the light emitting elements.  However, the claimed subject matter must be described in the original specification, at the time the application was filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
 


Regarding 35 USC 103 rejection:   
Applicant remarked (at 1/14/2021 remark pages 13-15) that 
…rejection cites Ohsawa ‘346 as disclosing a x chromaticity of 0.38 and a y chromaticity of 0.60…The rejection then appears to be contending that this disclosure in Ohsawa ‘346 is within the claimed range of “x of greater than 0.120 and less than 0.720)” and “y of greater than or equal 0.020 and less than or equal to 0.810” and that this renders the claimed range obvious…

In response, Applicant appears to agree that Ohsawa ‘346 thus teaches the x chromaticity of 0.38 and the y chromaticity of 0.60 which are within the claimed range of “x of greater than 0.120 and less than 0.720)” and “y of greater than or equal 0.020 and less than or equal to 0.810”, as recited in claims 2, 15 and 16.  Thus, Ohsawa ‘346 already teaches the x color chromaticity and the y color chromaticity coordinates within the range as claimed.  
It is noted that Ohsawa ‘346 lacks having a fourth light emitting element.  However, under 35 USC 103 rejection, Ohsawa ‘068 prima facie obviously teaches the light-emitting device comprising the fourth light-emitting element, where it would have been obvious to skill artisan to employ in order to form such light-emitting device having four light-emitting elements.

	** Applicant further remarked (remark page 14, first and second paragraphs) that 
…Ohsawa ‘346 is directed to display of a color from one light-emitting element having one chromaticity coordinate.  This does not disclose the entire range of colors and chromaticity of the claimed invention.
In contrast to the disclosure of Ohsawa ‘346, the claimed invention is directed to a light emitting device with four light-emitting elements. The results is a light-emitting device capable of displaying colors over the claimed chromaticity coordinate range…

 	In response, this is noted and found unconvincing.  As already addressed above, Ohsawa ‘346 already teaches the x chromaticity of 0.38 and the y chromaticity of 0.60 which are within the claimed range of “x of greater than 0.120 and less than 0.720)” and “y of greater than or equal 0.020 and less than or equal to 0.810”, as recited in claims 2, 15 and 16.  
As already of record, Ohsawa ‘346 is directed to the light-emitting device with three light-emitting elements, namely, the Red, Green and Blue light-emitting elements (not a color from one light-emitting element as alleged by Applicant).  Accordingly, the result is a light-emitting device of Ohsawa ‘346 capable of displaying colors over the chromaticity coordinates Ohsawa ‘346 shows chromaticity coordinates achieved with the light-emitting device and the color gamut triangle.  Although Figure 8 in Ohsawa ‘346 does not show the chromaticity triangle of NTSC color gamut, BT.2020 standard color gamut, the DCI-P3 standard color gamut, the sRGB color standard gamut, one of ordinary skill in the art would be able to include these known standard color gamut into Figure 8. 
It is noted that Ohsawa ‘346 lacks having a fourth light emitting element.  However, the rejection is under 35 USC 103, in which Ohsawa ‘068 prima facie obviously teaches the light-emitting device comprising the fourth light-emitting element, where it would have been obvious to skill artisan to employ the teachings in order to form such the light-emitting device having four light-emitting elements.  The rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference.  In Re Lyons 150 USPQ 741 (CCPA 1966).  Moreover, it is well settled that one cannot show non-obviousness by attacking the references individually where, as here, the rejection is based on combinations of references.  In Re Keller, 208 USPQ 871 (CCPA 1981); In Re Young, 159 USPQ 725 (CCPA 1968).
Furthermore, applicant appears to has different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of non-obviousness, In Re Kronig 190 USPQ 425, 428 (CCPA 1976); In Re Lintner 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of applicant while still supporting a conclusion of obviousness.  In Re Wiseman 201 USPQ 658 (CCPA 1979); Ex Parte Obiaya 227 USPQ 58 (Bd. of App. 1985).

**  Applicant further remarked that “[T]he device in Ohsawa ‘346 is simply technological incapable of providing a color gamut satisfying roughly 134% of the National Television Standard Committee (NTSC) color gamut in Commission Internationale de l’Eclairage (CIE)1931 color space for ultra-high-definition television”.
In response, claimed subject matter, not the specification, is the measure of invention.  Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art.  In Re Self, 213 USPQ 1,5 (CCPA 1982); In Re Priest, 199 USPQ 11,15 (CCPA 1978).

 
 Regarding the obviousness-type double patenting rejections:  Since no terminal disclaimer has been timely filed, the rejections on the ground of non-statutory obviousness-type double patenting are maintained.

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				*****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822